OFFICE   OF THE   AmORNEYGENERAL   OF TEXAS
                               AUSTlN




Hanorrble Homer oamlsaar, Jr.,mMctor
~-utam~.~ of Fablio Safety

Aortia,    TsUa




          Ye are pleaaatl
d~te,wkluhnada    u foil




          SeotMa6 22 8116 28, APtSale XV, Eolwr BLlX So. a0
of the 47th Le&w.otore, re4d  aa fQl.loraI
.onble Homer Qarrlsm,    Jr., Page 2



        %atiat   22.
  suapettd or revoke %A%%           ofrl~%!?%
  Seatim 10 of this Aot the Mreotor believe8 ,the
  li.aett8eeto be incapable of rrielp opmtlnga
  motor vehiale, the lkkreotar my not*    sad
  lioareee of euah f8ot and ummcne hsmtoyppeor
  fm   h e wing l   pmvided   hereiaaf’ter,     &aeh m-
  lag shall be hmI not less then tern (10) d8ye
  after notlflcaticna to the licensee ok oper8tor
  udder arty of the provIsion    of tbia SeatAm, md
  llpn &l%rgss In vriting % oapy of Yhtoh ab&ll be
  glven to mid operator 07 lioaneee not leer thea
  ta (10) dBys befm      said bWl’$li&     tir the pur-
  pose of hemlng ruah ea8e8 jurlsdlatlar       ie verted
  Irr the nnyor of the city, or j&ge of the police
  aourt, or a justlcre of the peace In the county
  or m&zllvj.f3lottthereof where the operator or
  llosnsbe Pealdee.    Bush cowt ary %dmlnitbter
  oaths and mfq &mm     rubpaame for the rttadmoe
  of vitneauos and the produatim of sel&tive boa&e

       ZTit*r
                 Zt sbll be the duty of the aoourt to
  2                far hewiag UpQt ten (10) &ye
  vz@ittsn notlee to the Departmat.       t&o *uoh hear-
  ing, Stt the event of en afflzmwtive fS,mUqg br tire
  Court, the aff%oev vho reelder at mtah heu?ing
  shell PepoPt the 8eae to the Bepwtment rhiah
  ehall have authari~    to ewpemd erid lioenee for
  (L period not greater then oae (I) yem, provided,
  haeves,   that  in the event of ruoh riiirrr;tlve
  flnd.lag the lioenaee my r*          to the oourtty 0-t
  of the oounty rbereia the heu4ng ru held, aa%d
  appeal to be ta?ied di#nave. llotlae by N       rtered
  riltoaddFeroahoul¶4xlthellaeneeof1            $ wee
  eba&l oatrtitute rerviae for the purpose of thir
  seotlaa.

       “(b) Tke authaFity to stupend the Lfaenne of
  my operator, samwrolrrl opemtor, or atmffew     uI
  ruthociaed In tbie Seotlan 18 @ented tke vt-
  mat ttpaa determWq    after proper heerin( 8a here-
  iabefere ret out that the lioetxrreet
~w8blOlIopbr                 Oarrlrm,Jr.,               Pmge 3



          “I.  Eus oamttted aas offense for vhioh
     ruiomatlo 8118pen8lca of llaa8e 18 nmde upon
     aaaviotion;

               Baa bea
               “2.      rerpamlble u a driver ?or
     pag          &malting in the death or per8ae.l
              usaldent
     injury 0r another er leriow  property m;


               “3.          Is    aa    habitwlly           rwkle88      or negll.pnt
     driver of 4 mtur                        rshlols~

               ‘4.          I8 4a lsrbitualvialataz, of thetr8fflo
     -8

               l
               5.           It3 inaap8blo      to Mv4 4 motorveh%ole~
               “6. RW                  permittedntt ma.mriw or iMIululaut
     w        of rushliaare;
               “7.          Hu         aclrStt4d ut         niiaa8e    in another
     bt~ti,          vhiah        ii     ooldtted       h      this   8tate would   M
     polml8           for        rwpetuiQt          Q   remuatica;
               “8.
               E88Nledar~odto8ubmltrrepmt
     of my  aaoidmt b rhloh ho VW ipvalved m                                     pro-
     vlded ia Seatian 39 of thle Aat.

          ‘Seatiat 28.  swpadlag   rorMetlt'r                                 11ea%wJ
     upat aavioticwt tn 8nother Bfrt4.

           “The DepMmatt   ti 4uthorSred to rwpaad   ,a*
     revoke  the llaenme orpaym8ldedoftu8         Mdte
     upon rooeiving notiae of th8 wmv&otiaa of rush
     p4reott ia mothor Slate t3i aa offettn4 tbrela
     yhlah, ii oaamltted b thZr State, would k pemdrr
     r0r w~pen8iar ez rovowtion of the llaamse of an
     opcw8tor, aammorcr,lalopw*tttr, or ohmtf~ewn.a
          Subae&&m   (e) of &at&m    aB n@.n8      the bsps&nnnt
to dU4at th4 ayar   of a olty, or l ju d g 4 oi the polio* oourt,
or l jwtioe  of the peeve, to hold the xwpimd      bear     rad to
8et l date thereiar, ud  the Dsparmt     to notify the  -fl OW80
in writing of the char@ e@nrt     hfm, of the Plato and pl8ae of
the hearing, 8nd II~QIWW him to app4ar therefor.     Et Le re utmd
tbt  a aepy or the dtargos ixttmltirrg atd notlflaatiatt to \ t e
                                                                               544
    gonorable Hoaer Garrison, Jr.,       Page h



    lioetteee of the hearlng, and the aumuona to hlm, ahell be given
I   the lioeneee not lere then ten days before the hearing. !Rhere
    IS nat?d.x& in the Act to prohibit the doing of eeah of these
    rot&, in relation to the llaenaee, 8Liultaneoualy.   Obviouely,
    hovever, the dete of the hawing mat be set and knovn by ti
    -pertrent before it aan notify the licensee thereof.

                In the fom    letter to the oourt deaQnated        to hold
    the hearing, it is reoited that a popy of the ohargee againat
    the lloensee have alroedy been riled to him, and the court
    ia requeated to edvlae the department of the date of the hear-
    4s.   If this proaedure 1s adopted, we point out that the ll-
    aenaee vi11 subrequently have to be notified of the date of the
    hewing, and thlm not leer than ten days before.

              In the foxa notlfloatlon to the llaensee enaloaed rlth
    hour latter, the date of the hearing Ia provided for.   If e
    8imultmeauII nOtifiOetion to the lleenaee is -de, aa indlaeted
    by thin tom, it will, of dourae,   hers to be after the oourt has
    been derlgnrted end the herring date set,

              Subwction   (b) 7 of s*otion22 endSeotlon28euthor-
    ize the ruspe~ion of a lloenee vhen the lloeneee 'Ear aomltted
    en offextse in enother State, rhioh if oommitted 5.n this St&e
    wauld bo grounds fo r luapenrion     or revodatlon.”        In the   notiae
    to the lleen8ee the oharger agaiu8t hti rurt be desaribed. We
    muef be done vith oertelnty usd pertloularity in order that the
    liaeneee ny be fully apprised of the conviction in mother state
    whiah form thebaris    Of  the   chWg$e   e&nethia,         and inorder that
    it ray OleSrly appear that the OffUMe aomitted la the Other
    Bt&te would be grOundll for IlUBp8lXSifB3    in   thie state.     Tha    OffWBe
    le reflected in the judgment of conviotion should therefore be
    enbodied unrefully in the ahargeo In nltlng aode &gdXtBt the li-
    aeneee. 20 ilh8tldB    t   in the tolll~swbmltted q?pear6 the
             "a aherge of operating a motor vehlols~vhL1o under the
    LX%*      of intoxlaatlng liquor," This la not an offense under
    the lewa of Texas. The operatian of the motor vehlale must be
    while upon a public road or highway, or upon a rtreet              or alley
    wlthh  the limits of an lncorpozwted alty, town or village.

              If the lioeruee, after having been given notioe of the
    hearing and of the &ergo, either velves further natioe thereof
    or vaives tha hearing, doubtlesm he could not thereafter 8UQOeaB-
    fully attack the proceedings in theee partfctiars.  The form
                                                                             f-545


     mmmble     Homer Qarrlron, Jr., hge       5



     miver    vhloh you have 8ubrLtted   18   adequate   for this purpore.
      :           No particular forms ere required In these proceedinga
     ,
  .’ i  a,   vlth the suggertions we hbve made, the onea eubnltted by
        YOU, together vith the praaedure indianted, appear to be pro-
.’      psr.